Citation Nr: 0618255	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  06-08 371	)	DATE
	)
	)


THE ISSUES

1.  Whether a November 1982 decision of the Board of 
Veterans? Appeals, that denied the veteran's claim of 
entitlement to service connection for multiple sclerosis, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

	)


THE ISSUES

1.  Whether a November 1982 decision of the Board of 
Veterans? Appeals, that denied the veteran's claim of 
entitlement to service connection for multiple sclerosis, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

2.  Whether a February 1986 decision of the Board of 
Veterans? Appeals, that declined to reopen a claim of 
entitlement to service connection for multiple sclerosis, 
should be revised or reversed on the grounds of CUE.

3.  Whether a December 1986 decision by the Board of 
Veterans? Appeals, that denied reconsideration of its 
February 1986 decision, should be revised or reversed on the 
grounds of CUE.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1953.  The appellant is the veteran's widow.  This matter 
comes before the Board of Veterans' Appeals (Board) on motion 
by the veteran alleging CUE in Board decisions issued in 
November 1982, February 1986 and December 1986.


FINDINGS OF FACT

1.  In a November 1982 final decision, the Board denied the 
veteran's claim of entitlement to service connection for 
multiple sclerosis on the basis that such disease was 
neither first manifest in service, manifest to a compensable 
degree within 7 years from discharge from service nor 
demonstrated to be causally related to event(s) in service.

2.  In a February 1986 decision, the Board declined to reopen 
the veteran's claim of entitlement to service connection for 
multiple sclerosis on the basis that a new factual basis had 
not been presented to establish that multiple sclerosis was 
either first manifest in service, manifest to a compensable 
degree within 7 years from discharge from service or 
demonstrated to be causally related to event(s) in service.

3.  In a December 1986 decision, the Board denied the 
veteran's request to reconsider its February 1986 decision on 
the basis that an obvious error of fact or law was not 
demonstrated.

4.  The pleadings submitted by the appellant alleging that 
the Board committed CUE in its November 1982 decision fails 
to identify an error of law or fact that could form the 
basis for CUE.

5.  The pleadings submitted by the appellant alleging that 
the Board committed CUE in its February 1986 were litigated 
in the Board's December 1986 reconsideration decision.

6.  The pleadings submitted by the appellant alleging that 
the Board committed CUE in its December 1986 reconsideration 
decision, which denied the veteran's claim that error had 
been committed in its February 1986 decision, fails to 
identify an error of law or fact that could form the basis 
for CUE.


CONCLUSIONS OF LAW

1.  The motion alleging CUE in the Board's November 1982 
decision that denied a claim of entitlement to service 
connection for multiple sclerosis is dismissed without 
prejudice.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
20.1404(b) (2005); Disabled American Veterans v. Gober, 234 
F.2d 682 (Fed. Cir. 2000).

2.  The motion alleging CUE in the Board's February 1986 
decision that declined to reopen a claim of entitlement to 
service connection for multiple sclerosis is dismissed with 
prejudice.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
20.1404(b) (2005).

3.  The motion alleging CUE in the Board's December 1986 
reconsideration decision is dismissed without prejudice.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2005); 
Disabled American Veterans v. Gober, 234 F.2d 682 (Fed. Cir. 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On September 30, 2005, the appellant (moving party) filed a 
request for "Reconsideration" of "VA Rating Decisions 
11/12/82, 5/18/83, 2/26/86 and 12/22/86 issues" by arguing 
those decisions were based on CUE.  The record discloses 
Board decisions dated November 12, 1982, February 26, 1986 
and December 22, 1986.  She was previously advised on 
September 20, 2005 that the May 18, 1983 decision cited was a 
decision by a Regional Office (RO) that was subsumed by the 
Board's decision in 1986.

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400- 1411.  A motion alleging 
CUE in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different 
but for the alleged error.  38 C.F.R. § 20.1404(b) (2005).  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the pleading requirements, and must be 
dismissed without prejudice.  Id.  Each assertion of CUE 
constitutes a separate claim.  Andre v. Principi, The Board 
has original jurisdiction to determine whether CUE exists in 
a prior final Board decision.  38 C.F.R. § 20.1400 (2005).

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a) (2005).  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Id.

Challenges to Board decisions on the basis of CUE are "based 
on the record and the law that existed when [the challenged] 
decision is made."  38 C.F.R. § 20.1403(b)(1) (2005).  See 
Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); 
Disabled Am. Veterans v. Gober, 234 F.3d 682, 697 (Fed. Cir. 
2000).  To warrant revision on the grounds of CUE, there must 
have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (2005).  Otherwise stated, the claimant has the 
burden of showing that an "outcome-determinative error 
occurred" with regard to the prior adjudication.  Bustos v. 
West, 179 F.3d 1378, 1381 (Fed. Cir.), cert. denied, 528 U.S. 
967 (1999).

Certain enumerated examples of situation that are not 
considered CUE which includes the following: 

(1)  Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2)  Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3)  Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in the 
interpretation of the statute or regulation.

38 C.F.R. § 20.1404(d) (2005).

The above-cited regulatory authority was promulgated with 
the intent to adopt the CUE standard as set forth by the 
Court of Appeals for Veterans Claims (Court).  See 63 Fed. 
Reg. 27534, 27536 (1998).  The Board may therefore rely on 
the prior precedential decisions of the Court as to what 
exactly constitutes a valid claim of CUE.

Historically, a Board decision dated November 12, 1982 denied 
the veteran's claim of entitlement to service connection for 
multiple sclerosis on the basis that such disease was neither 
first manifest in service, manifest to a compensable degree 
within 7 years from discharge from service nor demonstrated 
to be causally related to event(s) in service.  That decision 
is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 
(1982).  A Board decision dated February 26, 1986 declined to 
reopen the claim.  A decision at that time was final subject 
to reconsideration by the Board on the basis of "obvious 
error" of fact or law.  38 U.S.C. § 4003 (West 1982); 38 
C.F.R. § 19.185(a) (1982).  The veteran requested 
reconsideration of the Board's decision, and a 
reconsideration decision by an expanded panel on December 22, 
1986 affirmed the February 1986 decision finding no obvious 
error of fact or law.

The veteran died in July 2002 with multiple sclerosis 
identified as a condition materially contributing to his 
death.  In January 2005, the appellant was awarded dependency 
and indemnity compensation for the cause of the veteran's 
death due to multiple sclerosis.



I.  CUE - November 1982 Board decision

The Board has carefully reviewed the pleadings submitted by 
the appellant and her representative.  The argument generally 
states that the facts of the case represent that the veteran 
was "diagnosed" with the classic symptoms of multiple 
sclerosis well within the 7-year presumptive period from 
discharge from active service.  The argument, however, 
focuses on evidence filed in June and July 1984.  A valid CUE 
claim with respect to the November 1982 Board decision cannot 
be predicated upon evidence that did not exist at the time 
the decision was rendered.  38 C.F.R. § 20.1403(b)(1) (2005).  
The appellant has not identified any specific error of fact 
or law with respect to the Board's November 1982 decision, 
and the pleadings are dismissed without prejudice.  38 C.F.R. 
§ 20.1404(b) (2005).  See Disabled American Veterans v. 
Gober, 234 F.2d 682 (Fed. Cir. 2000).

II.  CUE - February 1986 Board decision

The appellant next alleges that the Board committed CUE in 
its February 1986 decision that declined to reopen the 
veteran's claim of entitlement to service connection for 
multiple sclerosis.  She asserts that the Board committed CUE 
in not reopening the claim as medical statements from Drs. 
Edmund Casey and William A. Sheremata constituted new and 
material evidence sufficient to reopen the claim.  She also 
asserts that the claim would have been granted had VA 
obtained a medical opinion reviewing the claims folder.

The CUE arguments on appeal were considered and adjudicated 
before the Board at the time of its December 1986 
reconsideration decision.  At that time, the Board held that 
the February 1986 Board decision did not involve an obvious 
error of fact or law in declining to reopen the claim.  The 
Board specifically cited the medical statements from Drs. 
Casey and Sheremata.  Claims of CUE and obvious error are 
equivalent.  Link v. West, 12 Vet. App. 39, 44 (1998); Hazan 
v. Gober, 10 Vet. App. 511, 522 (1997); Dinsay v. Brown, 9 
Vet. App. 79, 88 (1996); Russell, 3 Vet. App. at 315.  The 
claim of CUE in the Board's February 1986 decision has 
already been litigated, and further appellate consideration 
cannot be given based upon the principles of res adjudicata.  
Link, 12 Vet. App. at 44; Russell, 3 Vet. App. at 315 ("once 
there is a final decision on the issue of [CUE] ... that 
particular claim of [CUE] may not be raised again").  
Furthermore, pleadings that VA failed in its duty to assist a 
claimant such as failing to obtain an adequate or "proper" 
examination cannot constitute the basis for a claim of CUE.  
See Hazan v. Gober, 10 Vet. App. 511, 522 (1997); Russell, 3 
Vet. App. at 315 (en banc) ("there is . . . no way of knowing 
what such an . . . examination would have yielded . . . , so 
it could not be concluded that it 'would have manifestly 
changed the outcome'").  This claim must be dismissed with 
prejudice based upon the principles of res adjudicata

III.  CUE -  December 1986 Board decision

The appellant alleges that the Board committed CUE in its 
December 1986 reconsideration decision.  She essentially 
argues that the Board committed CUE in failing to find CUE in 
the February 1986 decision.  She re-argues the previous 
assertions that were before the Board at the time of its 
December 1986 reconsideration decision; that a July 25, 1984 
letter from Dr. Casey and an April 1985 statement from Dr. 
Sheremata constituted new and material evidence sufficient to 
reopen the prior final denial.

The Board's December 1986 reconsideration decision correctly 
cited the appropriate standard of review under 38 U.S.C. 
§ 4003 and 38 C.F.R. § 19.185(a) that provided the Board 
authority to correct an obvious error of fact or law in the 
record.  The Board also correctly noted that, at the time of 
the February 1986 decision, the veteran held the burden of 
submitting new and material evidence to reopen his claim that 
provided a new factual basis for allowing the claim under 38 
U.S.C. § 4004(b) and 38 C.F.R. § 19.194.  There is no 
argument that this was not the appropriate standard of 
review.  Pleadings that VA failed in its duty to assist a 
claimant such as failing to properly develop the claim cannot 
constitute the basis for a claim of CUE.  Hazan, 10 Vet. App. 
at 511; Russell, 3 Vet. App. at 315.  Her CUE theories raised 
on appeal were adjudicated by the Board in the December 1986 
reconsideration decision.  

The appellant has not set forth clearly and specifically the 
alleged CUE in the Board's reconsideration decision, to 
include the legal and factual basis for the allegation, 
beyond a CUE theory that has already been litigated.  She 
further has failed to demonstrate how the Board's CUE in 
failing to find CUE would have manifestly changed the outcome 
in this case.  The Board dismisses her CUE motion without 
prejudice.


ORDER


The motion alleging CUE in the Board's November 1982 decision 
is dismissed without prejudice.

The motion alleging CUE in the Board's February 1986 decision 
is dismissed with prejudice.

The motion alleging CUE in the Board's December 1986 
reconsideration decision is dismissed without prejudice.


                       
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



